Citation Nr: 1809610	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO. 14-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1992 to October 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2017, the Veteran provided personal testimony before the undersigned in a Travel Board hearing at the RO in St. Louis, Missouri. A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran experienced in-service acoustic trauma.

2. After affording the Veteran the benefit of the doubt, the Veteran has a bilateral hearing loss disability for VA purposes that is related to his military service.

3. The Veteran's current tinnitus began during service and has continued since separation from service.

4. After affording the Veteran the benefit of the doubt, his current tinnitus is etiologically related to his in-service noise exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2014 statement, the Veteran asserted that the February 2013 VA examiner became upset with him, and eventually "defensive and/or huffy." The Veteran requested a new VA examination with a different examiner for the claims on appeal. The Board finds that the Veteran is not prejudiced by the VA examination as the claims are granted below.

Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Tinnitus and hearing loss (organic diseases of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)). Service connection may also be established for tinnitus and hearing loss based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss disability, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that service connection for a bilateral hearing loss disability is warranted because it was caused by his in-service exposure to acoustic trauma.

The Veteran has a current bilateral hearing loss disability for VA purposes. In February 2013, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
30
LEFT
25
25
35
35
30

Following this examination, the VA examiner diagnosed the Veteran with sensorineural hearing loss bilaterally. The Veteran had a speech discrimination score of 64 percent in the right ear and 60 percent in the left ear following testing with the Maryland Consonant-Vowel Nucleus-Consonant (CNC) word list.

The Veteran's audiological examination in February 2013 showed at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz at 26 decibels or greater; and a speech recognition score using the Maryland CNC test of less than 94 percent bilaterally. Under 38 C.F.R. § 3.385, the Veteran only needed to meet one of the criteria for his impaired hearing in each ear to be considered a disability for VA purposes. The Veteran has shown two of the criteria in the February 2013 VA audiological examination in each ear. Therefore, the evidence shows that the Veteran has a current bilateral hearing loss disability. Accordingly, the first element of service connection is met.

The Veteran was exposed to in-service acoustic trauma. The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) indicates that while in the Army, the Veteran was a cannon crewmember. Cannon crewmember military occupational specialties (MOS) are noted in the Duty MOS Noise Exposure Listing in the M21-1 as having or "high" probability of hazardous noise exposure, in which cases the M21-1 provides that exposure to hazardous noise should be conceded. See M21-1, III.iv.4.B.3.d. The Veteran testified at the November 2017 Travel Board hearing that his MOS was an air crash crewman and that he was exposed to acoustic trauma in service including artillery fire without the consistent use of hearing protection. The Veteran made similar statements in March 2013 and in his December 2012 application for compensation and/or pension (VA Form 21-526).

Although the Veteran's service treatment records do not show symptoms of or complaints for bilateral ear hearing loss, there is ample indication that he was exposed to acoustic trauma in service due to his MOS in the Army. The Veteran's statements about his experiences are credible and consistent with the places, types, and circumstances of his service. See 38 U.S.C. § 1154(a) (2012). In light of the above, the Board finds that the Veteran was exposed to hazardous noise during his service.

The evidence supports a link, or nexus, between the Veteran's current right ear hearing loss disability and his in-service exposure to acoustic trauma. The February 2013 VA examiner opined that the Veteran's bilateral hearing loss disability was less likely than not caused by or a result of military noise exposure based on a lack of hearing damage while in service. However, at the November 2017 Board hearing, the Veteran testified that he had not been exposed to any type of hazardous noise without the use of hearing protection in his occupational history at a motor company and as an airport security guard. After affording the Veteran the benefit of the doubt and the Veteran's consistent, credible lay contentions of noise exposure in-service given his MOS, the Board finds that his bilateral hearing loss disability is etiologically related to service. 

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a bilateral hearing loss disability have been met. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.
Tinnitus

The Veteran contends that service connection for tinnitus is warranted because it was caused by his in-service exposure to noise hazards.

The Veteran has tinnitus, or ringing in the ears, disability. During the November 2017 Travel Board hearing, the Veteran testified that he has ringing in his ears. In addition, the February 2013 VA examination showed that the Veteran has ringing in the ears. There is no medical test for tinnitus; thus, evidence of tinnitus symptoms is highly subjective. Tinnitus is a condition capable of lay observation and diagnosis; therefore, the Veteran is competent to report that he has tinnitus. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). Accordingly, the first element of service connection is met. 

As discussed previously, the Veteran was exposed to in-service acoustic trauma given his MOS. Although the Veteran's service treatment records do not show symptoms of or complaints for tinnitus, there is ample indication that he was exposed to acoustic trauma in service due to his MOS. The February 2013 VA examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of noise exposure while in service. However, the Veteran's statements about his experiences are credible and consistent with the places, types, and circumstances of his service. See 38 U.S.C. § 1154(a). 

The February 2013 VA examination report shows that the Veteran reported that the ringing in his ears started while he was in the Army. During the November 2017 Travel Board hearing, the Veteran testified that he has had ringing or buzzing in his ears since basic training. The Veteran's consistent, credible lay contentions of tinnitus symptoms as beginning during service and continuing since service separation tend to show that his current tinnitus disability was incurred coincident with active service. See 38 C.F.R. §§ 3.303(a), 3.309. 

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus have been met. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


